Citation Nr: 1011166	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-10 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder claimed as bipolar disorder, 
schizophrenia, and depression.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2000 to May 2001.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision.  

In April 2007, the Board remanded the case to the RO for 
additional evidentiary development.  

Following the last RO's adjudication in a November 2009 
Supplemental Statement of the Case (SSOC), the Veteran's 
representative submitted additional evidence.  Because he 
also submitted a waiver of initial RO jurisdiction, the Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Board remanded the matter in April 2007 to afford the 
Veteran a VA examination with a physician (psychiatrist or 
psychologist) to determine whether he had a current 
psychiatric disorder that was caused or aggravated by his 
active service.  

Following the Board's remand, the claims file was mishandled 
and lost.  A September 2009 AMC/RO email indicates that the 
claims file was sent to a VA medical center in May 2007 for 
purposes of a VA examination, but was subsequently not 
returned.  The RO then attempted to recover the evidence 
previously of record, but the claims file remains only 
partially rebuilt.  

As an initial matter, the Board points out that the rebuilt 
claims file does not contain copies of the Statement of the 
Case (SOC) and any SSOCs issued prior to the November 2009 
SSOC.  

A veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In the April 2007 remand, the Board noted that the Veteran 
has a history of psychiatric treatment prior to his service, 
which included hospitalization at the National Center for 
Psychiatry and Neurology in Budapest, Hungary, from August 
1997 to September 1997.  

The Board also pointed out that the Veteran's service 
entrance physical examination had not identified a 
psychiatric disorder.  

In addition, the Veteran apparently had a post-service 
history of further psychiatric treatment, including at the 
National Center for Psychiatry and Neurology in Budapest, 
Hungary from January 2002 to May 2002, where he was diagnosed 
with psychotic depression and a borderline personality 
disorder.  

The Veteran also submitted treatment records from the 
Guidance Center dated in the years after service.  

Currently, the Veteran's service treatment record (STR) and 
the pre- and post-service treatment records identified by the 
Board are not currently on file, and the rebuilt claims file 
does not show whether they are still obtainable for review.  

The Board reiterates that if a disorder is not noted at 
service entrance, there must be clear and unmistakable 
evidence establishing that the disorder both (1) preexisted 
service entrance and (2) was not aggravated therein.  See 
38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

In light of these considerations, the missing treatment 
records are necessary to decide the current appeal.  

Thus, the RO should once more contact the Veteran's pre- and 
post-service psychiatric care providers and request copies of 
all available treatment records.  To the extent any records 
are not written in English, it is imperative that they be 
translated prior to any further examination or adjudication.  

The Veteran also indicated during his May 2007 VA examination 
that he may be receiving Social Security Administration (SSA) 
disability benefits due to his psychiatric disability.  As 
such, the SSA records are pertinent to his present claim and 
must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist 
applies only to records relevant to a Veteran's present 
claim); Baker v. West, 11 Vet. App. 163 (1998).  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the requested actions, the RO should 
undertake any other development and/or notification action 
deemed warranted by VCAA prior to adjudicating the claims 
remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to ask 
him to provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who treated him for 
his claimed psychiatric disability.  He 
should be asked to provide copies of any 
medical evidence previously submitted, so 
that the claims file may be properly 
rebuilt.  This should include the 
previously provided records from the 
National Center for Psychiatry and 
Neurology in Budapest, Hungary for the 
period before and after service.  

After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the 
Veteran not already associated with the 
claims file.  

All records obtained must be associated 
with the claims file and translated, if 
necessary, prior to any further 
development.  

Further, all attempts to procure any 
identified records must be documented in 
the claims file and, if any records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

2.  Concurrent with the above-requested 
development, the RO should take 
appropriate steps to contact the SSA and 
attempt to obtain any records pertinent 
to the Veteran's award of disability 
benefits, including any decisions and/or 
determinations, and all supporting 
medical documentation utilized in 
rendering the decision.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim in light of all pertinent 
evidence and legal authority, and 
addressing all relevant theories of 
entitlement.  If any benefit sought 
remains denied, the RO should issue a 
fully responsive Supplemental Statement 
of the Case (SSOC), and provide the 
Veteran and his representative the 
requisite time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

